Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 1 of 20




                  EXHIBIT B
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 2 of 20



                                                                  Page 1

1
2        UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK
3
         CHAD STANBRO,                )
4                   Plaintiff,        )
                                      )
5             -against-               ) 20-cv-1591(KMK)
                                      )
6        CORRECTION OFFICER NADYA     ) VOLUME I
         PALOU, CORRECTION OFFICER    )
7        RAYMOND DEAL, CORRECTION     )
         OFFICER KRISTOFER            )
8        LEONARDO, CORRECTION         )
         OFFICER RICHARD LANDRY,      )
9        CORRECTION NURSE GARY        )
         PAGLIARO and CORRECTION      )
10       SERGEANT ENRIQUE TORRES,     )
                                      )
11                  Defendants.       )
         __________________________   )
12       CHAD STANBRO,                )
                    Plaintiff,        )
13                                    )
              -against-               )
14                                    ) 19-cv-10857(KMK)
         WESTCHESTER COUNTY HEALTH    )
15       CARE CORPORATION,            )
         WESTCHESTER MEDICAL          )
16       CENTER, FRANK WEBER and      )
         JOHN FULL,                   )
17                  Defendants.       )
         __________________________   )
18                                    )
                                     February 3, 2021
19                                   10:30 A.M.
20                  REMOTE VIDEOTAPED DEPOSITION OF CHAD
21       STANBRO, Plaintiff, being located in New York,
22       with all participants appearing remotely via
23       video, and taken stenographically by Sandra Noel
24       Bartels, a stenographic reporter and Notary Public
25       of the State of New York.

                                Veritext Legal Solutions
     212-267-6868                                                   516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 3 of 20



                                                                Page 90

1                                C. STANBRO
2              A.      No, nobody.
3              Q.      Did you speak to the
4       transportation COs on the ride back?
5              A.      What is it?
6              Q.      Did you have any conversation
7       with the transportation COs on the way
8       back from the hospital?
9              A.      No.
10             Q.      How did they get you out of the
11      van to get inside Fishkill?
12             A.      A nurse came out and ripped me
13      out the van and I fell onto some plastic
14      chair.
15             Q.      Was it out of doors or indoors?
16             A.      Outdoors.
17             Q.      Are you able to identify this
18      nurse?
19             A.      Yeah.
20             Q.      Can you describe him or her?
21             A.      Big guy, built big, can't miss
22      him.        Probably about 300 pounds, if not
23      more.        Mustache.
24             Q.      White?     Black?          Something else?
25             A.      Brown hair, a little bit of grey.

                                 Veritext Legal Solutions
     212-267-6868                                                   516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 4 of 20



                                                                Page 91

1                               C. STANBRO
2       Not much.
3              Q.    When you say he ripped you out of
4       the van tell me exactly what he did.                       Did
5       he take you by the arm or leg or something
6       else?
7              A.    The handcuffs.              He opened up the
8       door and screamed at me you like to swing
9       on doctors and COs and ripped me out by my
10      handcuffs with one arm.                  I fell face
11      forward into this chair.                   The COs that
12      were in front of him, in front of me, were
13      able to catch me just before I got, you
14      know, probably some injuries other than
15      the ones I already got, before I fell on
16      my face or something.
17             Q.    The chair, was it a wheelchair or
18      regular chair or something else?
19             A.    Some kind of medical chair, I
20      don't know.
21             Q.    Had you met or encountered this
22      nurse in the past?
23             A.    I seen him passing out meds in
24      medical.      I seen him coming to the door
25      when somebody had an incident, a seizure,

                                Veritext Legal Solutions
     212-267-6868                                                   516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 5 of 20



                                                                  Page 92

1                               C. STANBRO
2       he came to wheel them out with one of
3       those same chairs.
4              Q.    So the transportation officers
5       passed you off to other COs?
6              A.    I don't know where they went.                    I
7       know they got out of there.                        That was it.
8              Q.    Where is there?
9              A.    Back to Fishkill.
10             Q.    Inside Fishkill where did you go,
11      where did they send you?
12             A.    Medical, infirmary.
13             Q.    When you went into the infirmary,
14      did they put you in a bed or chair or what
15      did they do?
16             A.    They wheeled me through medical,
17      got me into this room and I was still
18      stuck in that chair.               They dragged me in
19      there with that chair.                 I was stuck in the
20      chair in a room until they unbuckled it
21      and I remember sliding off the chair and
22      hitting my head, hitting the back of my
23      head on the door.
24             Q.    Did you slide down the chair?
25             A.    By the time I was already there I

                                Veritext Legal Solutions
     212-267-6868                                                    516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 6 of 20



                                                                Page 93

1                               C. STANBRO
2       was positioned messed up because they were
3       pulling me -- being real aggressive.                       I'm
4       sure they got cameras.
5              Q.    What makes you sure they have
6       cameras?
7              A.    Because I know they got cameras.
8              Q.    Fair enough.            Are you able to
9       identify any of these people?
10             A.    The nurse, yes.               The nurse.      The
11      captain, I can identify.
12             Q.    Is the nurse --
13             A.    That's about it.                I don't
14      remember what the COs look like.
15             Q.    Is the nurse the same person that
16      took you out of the van that you described
17      before or a different nurse?
18             A.    The nurse that took me out of the
19      van.
20             Q.    And you're saying the captain was
21      there also?
22             A.    Yes.
23             Q.    Do you know the name of the
24      captain?
25             A.    No.

                                Veritext Legal Solutions
     212-267-6868                                                   516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 7 of 20



                                                                Page 94

1                               C. STANBRO
2              Q.    And did the captain touch you
3       physically?
4              A.    No.
5              Q.    Can you describe the pain, if
6       any, you were experiencing at this time?
7              A.    Excruciating.
8              Q.    Was it better, worse or about the
9       same as you would describe before when you
10      had woken up with a knee on your neck?
11             A.    It was about the same, maybe just
12      a little bit better at that time.
13             Q.    After you slid out of the chair
14      in the infirmary, what happened next?
15             A.    I just remember them taking off
16      my pants, my shoes and using some kind of
17      plastic needle to scan the bottom of my
18      foot.
19             Q.    Did they say why they were doing
20      that?
21             A.    Trying to get some kind of
22      reflex.
23             Q.    What happened?
24             A.    He kept stabbing the bottom of my
25      foot for a long period of time and then

                                Veritext Legal Solutions
     212-267-6868                                                   516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 8 of 20



                                                                Page 95

1                               C. STANBRO
2       probably after about however many tries he
3       did that with, he started to push on my
4       fingernail, my toe, I watched him do that.
5       I watched him pinch my legs, stuff like
6       that.
7              Q.    Who is him, the nurse or --
8              A.    The nurse.
9              Q.    Were you able to feel anything
10      from all these things the nurse was doing?
11             A.    No.
12             Q.    Was there a doctor on duty at
13      Fishkill at that time?
14             A.    I don't know.
15             Q.    Do you know what time of day it
16      was approximately that this occurred,
17      meaning that you were --
18             A.    I just know it was daytime.
19             Q.    How long were you in the
20      infirmary?
21             A.    Awhile.       It seemed like forever
22      to me.
23             Q.    What happened next?
24             A.    I remember they came in, they
25      said they got the ambulance on the way,

                                Veritext Legal Solutions
     212-267-6868                                                   516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 9 of 20



                                                                Page 96

1                               C. STANBRO
2       telling me to get up, get up.                      I couldn't.
3              Q.      So I just waited there and the
4       ambulance showed up and took me to another
5       hospital.
6                      MR. HEINZE:         I've gone for about
7              two hours.       Is there somebody else who
8              would like to pick it up from here?                       I
9              could keep going but I don't want to
10             monopolize all the time.
11                     MS. COLLINS:          I'll be happy to
12             take over the reins for you, Mark.
13                     MR. SIVIN:        It's 12:39.          You want
14             to break until 1:00 or is that too
15             long?
16                     MS. COLLINS:          That's fine.        If we
17             all come back earlier and can start,
18             that's fine.
19                     MR. SIVIN:        Let's make sure
20             nobody is late.
21                     (Off the record 12:40 to 1:01
22             P.M.)
23      EXAMINATION BY
24      MS. COLLINS:
25             Q.      Good afternoon, Mr. Stanbro.                 My

                                Veritext Legal Solutions
     212-267-6868                                                   516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 10 of 20



                                                                Page 152

1                               C. STANBRO
2       of pain.
3              Q.     So they were looking at you while
4       they were driving or monitoring you?
5              A.     No, he wasn't looking at me while
6       he was driving but I know she looked back
7       sometimes, I would watch her look back to
8       make sure I was all right.
9              Q.     During this trip back to
10      Fishkill, did either of the transport
11      officers assault you in any way?
12             A.     No.
13             Q.     You got back to Fishkill and at
14      some point the van stops; is that right?
15             A.     Yes.
16             Q.     Did the officers then get out of
17      the van?
18             A.     I don't think they got out right
19      away.       They drove me to the medical
20      center.
21             Q.     When they drove you to the
22      medical center and they stopped the van,
23      what happened next?
24             A.     They got out.            I remember just
25      the big nurse guy coming up with sergeant.

                                Veritext Legal Solutions
     212-267-6868                                                    516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 11 of 20



                                                                Page 153

1                               C. STANBRO
2       I know there was a couple of other COs out
3       there when I was able to see out the
4       window and he opened the van doors and
5       said you like to swing on doctors and COs,
6       do you.      And he pulled me out the van with
7       one arm and let go and I fell like face
8       first -- almost face first into this
9       medical chair but the two COs in front of
10      the chair grabbed me and then turned me
11      around and set me down in it.
12             Q.    How long were you in the van
13      stopped at the medical clinic before the
14      nurse came and got you out?
15             A.    I can't remember.
16             Q.    Approximately?
17             A.    Not long.
18             Q.    Was it less than five minutes?
19             A.    Five minutes, maybe, ten minutes,
20      seemed like a long time.                   I was in a lot
21      of pain --
22             Q.    Were you left in the van by
23      yourself?
24             A.    Yes, for a moment.
25             Q.    About how long were you alone?

                                Veritext Legal Solutions
     212-267-6868                                                    516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 12 of 20



                                                                Page 158

1                               C. STANBRO
2       lame.
3              Q.    Did the officers say anything
4       during this point in time?
5              A.    The officer, no, not at that
6       time.
7              Q.    Did you say anything to either
8       the nurse or officers during this time?
9              A.    No.     A lot of pain.
10             Q.    You said a lot of pain?
11             A.    Yeah, I was in a lot of pain.                       I
12      wasn't able to talk at that time.
13             Q.    You were in a lot of pain but you
14      didn't actually say a lot of pain; is that
15      right?
16             A.    Yeah, I didn't say anything.                    I
17      was just in a lot of pain.                     I couldn't
18      speak at the time.             I know it wouldn't
19      matter any way.
20             Q.    So they get you into this chair;
21      is that right?
22             A.    Yes, Ma'am.
23             Q.    And did someone push you into the
24      facility --
25             A.    The nurse.

                                Veritext Legal Solutions
     212-267-6868                                                    516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 13 of 20



                                                                Page 159

1                               C. STANBRO
2              Q.    Do you recall -- it was the nurse
3       that pushed you into the facility?
4              A.    Yes, Ma'am.
5              Q.    What were the other officers
6       during while he was pushing you into the
7       facility?
8              A.    Just following.
9              Q.    Was anybody saying anything at
10      that time while you were going into the
11      facility?
12             A.    Yeah, the nurse was saying this
13      is what your brain looks like on drugs.
14             Q.    Do you know why he would say
15      something like that?
16             A.    I don't know why he would try to
17      rip me out of the van when I was
18      paralyzed.
19             Q.    Do you know why he would
20      reference taking drugs during this time?
21             A.    I have no idea.               Maybe it was
22      because I woke up under anesthesia foggy?
23      Who knows.
24             Q.    How long of a trip is it from
25      where the van was parked until you get

                                Veritext Legal Solutions
     212-267-6868                                                    516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 14 of 20



                                                                Page 160

1                               C. STANBRO
2       into the clinic?
3              A.    Real fast.
4              Q.    And they brought you right into
5       the clinic; is that right?
6              A.    Yes.
7              Q.    Was there anyone else in the
8       room?
9              A.    In the room?
10             Q.    In the clinic.
11             A.    I don't know, there was a couple
12      COs.
13             Q.    Additional COs other than the
14      ones that were outside next to the van?
15             A.    Yes.
16             Q.    Were there any other inmates in
17      the clinic when you were there?
18             A.    Yeah, that's who he was talking
19      to, talking to the inmates in the waiting
20      room.
21             Q.    Him being the nurse?
22             A.    Yes.
23             Q.    Do you know who these inmates
24      were?
25             A.    No.

                                Veritext Legal Solutions
     212-267-6868                                                    516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 15 of 20



                                                                  Page 161

1                               C. STANBRO
2              Q.     Have you ever seen them before?
3              A.     I was in a lot of pain, Miss.                      I
4       wasn't paying attention to them.
5              Q.     I understand that.                   I understand
6       this is a difficult experience and very
7       uncomfortable.          If you would ever like to
8       take a break just let me know.                        I'm happy
9       to do so.
10                    So when you get into the clinic
11      what is the next thing that happened?
12             A.     I remember just being in a lot of
13      pain.       I know I was sitted -- I was in
14      that chair -- I remember they took the
15      seat belt off.          I remember falling out of
16      the chair, hitting the ground.                        And I
17      remember the CO taking off my pants, my
18      boots, poking the bottom of my feet with a
19      plastic needle a bunch of times.                        Like I
20      watched them press on my toenails and
21      pinch my skin.
22             Q.     Did he say anything to you during
23      this time?
24             A.     Yeah, he was referencing little
25      fucker.       You're faking it.                Get up.        Just

                                Veritext Legal Solutions
     212-267-6868                                                       516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 16 of 20



                                                                Page 162

1                               C. STANBRO
2       trying to degrade me.
3              Q.    This plastic instrument, can you
4       describe what it looks like?
5              A.    It was like a little needle, like
6       how old woman do the crocheting.                     I'm not
7       going to say old women because maybe some
8       younger do it too.             But poking the bottom
9       of my feet with it.
10             Q.    Did this maneuver hurt you at
11      all?
12             A.    Again, I couldn't feel anything
13      but it was awfully excessive watching him
14      do it a thousand times.
15             Q.    Did this maneuver that the nurse
16      was doing to the bottom of your foot, did
17      it make you bleed?
18             A.    Yeah, the bottom of my foot was
19      bleeding.        I remember the nurse saying
20      when we went to Westchester saying you got
21      some blood on the bottom of your feet.
22      So, yeah.        Unless something else made me
23      bleed.      This couldn't have been too major
24      because it wasn't like I noticed gushing
25      blood.

                                Veritext Legal Solutions
     212-267-6868                                                    516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 17 of 20



                                                                Page 166

1                               C. STANBRO
2              Q.    Did any other medical person
3       evaluate you during this time that you
4       were at the Fishkill clinic?
5              A.    I can't remember.
6              Q.    Did you speak to any other
7       medical staff while you were at the
8       Fishkill clinic?
9              A.    I don't remember speaking to
10      anybody.       I was just in a lot of pain.
11             Q.    Did anything else happen at the
12      Fishkill clinic before the EMTs came?
13             A.    I think that's about -- we
14      covered it all.           I think we covered it.
15             Q.    When the EMTs came, what did they
16      do?
17             A.    They picked me up, put me in the
18      bed and they took me to ambulance.                      They
19      got me out of there, took me to the
20      hospital.
21             Q.    How long were the EMTs with you
22      at Fishkill clinic before you left?
23             A.    I don't know.
24             Q.    Do you recall how many EMTs came?
25             A.    I can't remember.

                                Veritext Legal Solutions
     212-267-6868                                                    516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 18 of 20



                                                                Page 167

1                               C. STANBRO
2              Q.    Do you recall if it was more than
3       one?
4              A.    Yeah, I think it was two but like
5       I said I can't remember so I'm not going
6       to answer the question directly.
7              Q.    Did the EMTs give you any kind of
8       medical evaluation before you left
9       Fishkill?
10             A.    I can't remember.
11             Q.    Do you remember if they said
12      anything to you during the time you were
13      at Fishkill?
14             A.    I was just relieved I was getting
15      out of there and going to the hospital.                         I
16      was happy at that point because I knew I
17      was going to get some help.
18             Q.    Did they touch you in any way,
19      the EMTs before you guys left?
20             A.    They might have.                I don't
21      remember.
22             Q.    So you don't recall if they
23      tested your motor functions at that time?
24             A.    They might have.                I don't know.
25             Q.    So the EMTs take you out of

                                Veritext Legal Solutions
     212-267-6868                                                    516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 19 of 20



                                                                Page 168

1                               C. STANBRO
2       Fishkill.        Where did you go?
3              A.    I went to a hospital.
4              Q.    Do you recall which hospital?
5              A.    I think it was St. Luke's.
6              Q.    Was there anything remarkable
7       about the trip between Fishkill and
8       St. Luke's that you recall?
9              A.    Remarkable?
10             Q.    Anything happen?
11             A.    Not that I remember.
12             Q.    Do you remember if the EMTs were
13      saying anything to you during this
14      transport?
15             A.    I was in a lot of pain, Miss.                    I
16      don't remember.
17             Q.    Do you remember if you spoke with
18      the EMTs at all during this transport?
19             A.    I don't remember.
20             Q.    Earlier when Mr. Heinze was
21      asking you questions, I believe you
22      mentioned something about there being
23      cameras at the clinic at Fishkill.                      Do you
24      recall that?
25             A.    Yes.

                                Veritext Legal Solutions
     212-267-6868                                                    516-608-2400
     Case 7:20-cv-01591-KMK-JCM Document 68-2 Filed 06/15/21 Page 20 of 20



                                                                Page 171

1                               C. STANBRO
2       transport from Fishkill to St. Luke's?
3              A.    I think so.           Pretty sure most of
4       it.
5              Q.    Did you ever lose consciousness
6       during that transport?
7              A.    There was a few times I lost
8       consciousness.          I don't recall when.
9              Q.    Did you ever lose consciousness
10      while you were at the Fishkill clinic?
11             A.    I can't recall.
12             Q.    Did any officers from Fishkill go
13      with you to St. Luke's?
14             A.    Yes.
15             Q.    Do you recall who those officers
16      were?
17             A.    I don't know who they were.
18             Q.    Had you ever seen them before
19      that day?
20             A.    No.
21             Q.    Do you recall if they said
22      anything to you during that transport?
23             A.    No.
24             Q.    Did you say anything to them to
25      your recollection?

                                Veritext Legal Solutions
     212-267-6868                                                    516-608-2400
